DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species D, Figure 6 in the reply filed on 1/7/2021 is acknowledged.
Claims 1-12, 19, 21-24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25 and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9125742. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a papillary muscle system comprising: a first anchor or annuloplasty ring configured to fixedly connect to an in situ heart valve, a second anchor configured to fixedly connect to at least one of a ventricular wall and a papillary muscle of the heart, a support structure extending from the first anchor to the second anchor, an adjustment mechanism proximate the first anchor configured to lockably adjust, while the heart is beating.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 33 and 34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mortier et al. US 6332893.
Regarding claim 33, Mortier et al. discloses a cardiac adjustment system comprising: an atrioventricular valve anchor (for example, basal anchor 222 or 422, figures 9 or 11, column 1, lines 59-61), a ventricular wall anchor (secondary anchor 227 or 427; figures 9 or 11, column 1, lines 63-65), and a support structure extending across the ventricle from the atrioventricular valve anchor to the ventricular wall anchor (tension members 224 or 424, figures 9, 11; column 1, line 66 - column 2 line 8), figures 9 or 11); wherein the cardiac adjustment system is configured for apical adjustment of the distance between the atrioventricular valve anchor and the ventricular wall anchor (tension members are adjusted and placed under tension to alter the geometry of the heart and distance as the tension members have the anchors on the first and second end, column 1, line 66 - column 2 line 8).
Regarding claim 34, Mortier et al. discloses the ventricular wall anchor comprising a ventricular wall pad in communication with the epicardium; and wherein the support structure extends through at least one of the ventricular wall of the ventricle and a papillary muscle of the ventricle (figures 9, 11; transmural anchor pads 227 or 427).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Regarding claims 25, 27, 29, Vidlund et al. discloses papillary muscle system and method comprising: a first anchor (ring 115) configured to fixedly connect to an in-situ heart valve situated in a heart between a heart ventricle and atrium (figure 5c), or positioned in proximity to the heart valve (figures 5c, 5d); a second anchor 118 configured to positioned or fixedly connected to at least one of a ventricular wall and a papillary muscle of the heart (shown in figure 5d as being placed in the atrium, however, the anchor may be placed around the atrium or ventricular walls, for example, paragraph 0142, figure 7b, paragraph 0149, figure 8, paragraph 0151, figure 9) in order to shape the annulus or reposition papillary muscles or heart walls to improve valve function (paragraph 0105), the second anchor being placed at an exterior of the ventricular wall (on exterior of heart wall, figure 5d); a support structure 117 extending from the first anchor to the second anchor (figure 5e), adjusting the distance between the first anchor and the second anchor while the heart is beating, monitoring an effect of adjusting the distance between the first anchor and the second anchor on the beating heart (paragraphs 0127, 128, 0134, support structures 117 are tightened to a desired amount and secured with anchor pads 118 after achieving the desired geometry of the tissue with visualization, the lengths between the valve annulus and heart wall altered) the monitoring comprises monitoring valve regurgitation (paragraph 0134).  
Vidlund et al. fails to explicitly disclose an anchor adjustment mechanism proximate the first anchor configured to lockably adjust, while the heart is beating, a distance between the first anchor and a control portion of the papillary muscle; and a papillary muscle adjustment mechanism proximate the second anchor to lockably adjust, while the heart is beating, a distance between the second anchor and the control portion of the papillary muscle, or locking the distance between the first anchor and the 
Liddicoat et al. teaches a first and second anchor (plication bands 105) configured to be connected by a support structure (filament 500, figure 22), the an anchor adjustment mechanism proximate the first anchor configured to lockably adjust (through hole 106 for receiving the filament, the filament may be tensioned or adjusted to form the desired shape and then crimped to lock in place, paragraph 0100), while the heart is beating (paragraph 0045, device may be used on an arrested heart or a beating heart), a distance between the first anchor and a control portion of the papillary muscle (leaving tissue between anchors in a constricted state once opening 106 is constricted, paragraph 0100, will be configured to control the distance between any portion of the heart, including the annulus or papillary muscle, as the anchors and the support structures will be fixed along the tissue); and an adjustment mechanism proximate the second anchor to lockably adjust, while the heart is beating, a distance between the second anchor and the control portion of the papillary muscle (through hole 106 of a second anchor, similar to the first anchor, which is tensioned, adjusted and locked to secure anchors and leave the tissue in a constricted state, figure 24, paragraph 0045, 0100), locking a distance between the first and second anchor with at least one of the anchor adjustment mechanism and the papillary muscle adjustment mechanism (when opening 106 is constricted, on either or both of the first or second anchor, the support structure 500 will be locked in place between the first and second anchors, which will therefore be secured at a fixed distance relative to each other to hold the shape of the tissue).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Vidlund et al. with an anchor adjustment mechanism proximate the first anchor and a papillary muscle adjustment mechanism proximate the second anchor, as taught by Liddicoat et al., to 
Regarding claim 28, Vidlund et al. disclose the diseased portion of the heart being the heart valve (paragraphs 0005-0007) and wherein the second anchor is located at an exterior of the heart wall (paragraph 0127), but does not explicitly disclose the heart wall being the ventricular wall in the embodiment as shown in figure 5d.  However, it is disclosed that the second anchors of varying embodiments may be attached to the atrial walls or the ventricular walls (for example, paragraph 0142, figure 7b, paragraph 0149, figure 8, paragraph 0151, figure 9) in order to shape the annulus or reposition papillary muscles or heart walls to improve valve function (paragraph 0105).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Vidlund et al. to have the second anchor within the ventricular walls, in order to provide a desired change of shape in the heart wall to allow for improved valve function.
Regarding claim 30, Vidlund et al. teaches extending the support structure between the first and second anchor (figure 5d, for example); wherein adjusting the distance between the first anchor and the second anchor comprises adjusting the length of the support structure between the first anchor and the second anchor (paragraph 0127, the support structure 117 is tightened, thereby changing the length between the valve annulus and the heart wall, or which changes the length when the anchors are secured to the support structure, as the anchors are within the annulus and heart wall). 
Regarding claims 31 and 32, Vidlund et al. teaches extending the support structure from the first anchor and fixing a first end of the support structure to the first anchor before positioning the second anchor (paragraph 0127, 132, support structure 117 are secured to ring device 115), and tensioning the support structures before anchoring with the second anchor.  Vidlund et al. does not disclose extending the support structure to the second anchor before adjusting the distance between the first anchor and 
Liddicoat et al. teaches a first and second anchor (plication bands 105) configured to be connected by a support structure (filament 500, figure 22), extending the support structure from the first anchor and to the second anchor, before adjusting the length of the support structure between the first and second anchor (support structure 500 is passed through opening and then tensioned to change the shape and length between anchors prior to being locked by compression of the opening, figure 22-24, paragraph 0098-0100). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Vidlund et al. to extend the support to the second anchor before adjusting the distance between the first and second anchor, as taught by Liddicoat et al., as a known method of attaching two anchors prior to tensioning to ensure the proper shape change of the valve annulus or heart wall once the anchors are in place and before locking them in a constricted or desired shape.

Claims 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Mortier et al. US 6332893 in view of Chang et al. US 2005/0222488.
Regarding claims 35, Mortier et al. discloses the support structure extending through the ventricular wall and avoids each of the papillary muscles of the ventricle (column 4, lines 26-32; tension members are anchored transmurally by pads rather than into the papillary muscles); wherein the ventricle wall pad extends below the papillary muscles such that it engages the epicardium proximate the papillary muscles (figure 11, or similar embodiment shown in figure 21 as placed within the heart with pad 44 on the exterior proximate the papillary muscles) and sufficiently controls the position of the papillary muscles (with anchors and tension members to control the geometry of the heart, column 2, lines 12-16).  Mortier et al. fails to explicitly disclose the pads comprising a bottom end that is curved to 
Chang et al. teaches a pad 120 that may be flexurally curved or preshaped (for example, figure 43A) so as to generally conform to the curved shape of tissue in order to be less traumatic to surrounding tissue (paragraph 0198).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Mortier et al. with a curved ventricular wall pad, as taught by Chang et al., to conform to the shape of the heart and be less traumatic to the surrounding tissues.
Claims 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Mortier et al. US 6332893 in view of Chang et al. US 2005/0222488 as discussed above, and further in view of Liddicoat et al. US 2002/0095167.
Regarding claims 36 and 37, Mortier et al. and Chang et al. disclose the atrioventricular valve anchor comprising an annular ring (Mortier et al., column 1, lines 59-60); and wherein the apical distance between the annular ring and the papillary muscles are adjustable (Mortier et all, with tensioning members 424 and anchors 422, 427) but do not explicitly disclose being adjustable with relative movement of the ventricular wall pad along the length of the support structure.
Liddicoat et al. teaches a first and second wall anchors (plication bands 105) configured to be connected by a support structure (filament 500, figure 22), the first and second anchor are adjustable with relative movement of the anchors along the length of the support structure (filament passes through opening 106 in the top and is tensioned thereby adjusting the anchor along the support structure) and further comprising a locking mechanism configured for locking the wall bands onto a certain point along the length of the support (after tensioned to provide the desired tissue shape, the opening is deformed, figure 32, which locks the wall anchor along the support structure and the tissue in a constricted state, paragraph 0100). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/               Examiner, Art Unit 3771   

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771